              EXHIBIT 1

                        Part 6




Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 1 of 47
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                                 Page 1 of 46




    Home            Moments                                                                                       Have an account? Log in
                                                                         pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top      Latest      People     Photos     Videos   News       Broadcasts                                                                         


                                                      Hayley Schueneman @bluesuedeschue · May 30                                               
   Search filters · Show
                                                      SNACKS:
                                                      -4 bottles water
                                                      -4 cans sparkling water
   New to Twitter?                                    -4 protein bars
   Sign up now to get your own                        -4 fruit leather strips
   personalized timeline!                             -2 chocolate croissants
                                                      -1 bag pretzel crisps
                                                      -1 box cheddar crackers
                    Sign up
                                                      -1 bag baby carrots
                                                      -1 container hummus
                                                      -1 container blueberries
                                                      -1 pack Babybel cheese
   Worldwide trends
                                                      -misc. bulk candies & nuts
   #BrasilViraHaddad
   170K Tweets
                                                           1                        4
   ‫اﻟﻧﺻر_اﻟﻔﻳﺣﺎء‬#
                                                      Show this thread
   183K Tweets

   #TCMS5                                             Deborah Yu @deborahyuuu · May 30                                                         
   9,561 Tweets
                                                      how did i not know about everything seasoned pretzel crisps until today
   ‫وش_ﺗﻔﻛر_ﻓﻳﻪ_اﻻن‬#
   42.1K Tweets                                                   
   #MAGABomber
                                                            alyssa        @clinicallychill · May 30                                   
   393K Tweets
                                                      double fisting roasted plantain chips and everything bagel pretzel crisps while
   Cesar Sayoc                                        watching v excited women sell a harrowing amount of wigs on QVC
   389K Tweets

   Espanyol                                                                         11
   19.8K Tweets
                                                      Jessica Stephens @munky15 · May 30                                                       
   Borja Iglesias
   1,704 Tweets                                       Replying to @PretzelCrisps

   Hugh Hewitt                                        Both Target and Walmart says item no longer available. I'll keep looking
   4,594 Tweets                                       elsewhere. Didn't know if you have a distribution list (or info why they stopped
                                                      carrying them)
   Danny Dyer
   1,590 Tweets
                                                           1      

   © 2018 Twitter About Help Center Terms             Pretzel Crisps® @PretzelCrisps · May 30                                                  
   Privacy policy Cookies Ads info                    Replying to @munky15
                                                      Check your local Walmart or Target for starters! Be sure to speak with a deli
                                                      manager at your grocery store about getting some on the shelves!

                                                           1      
                                                      Arianna Randolph @ari_randolph · May 30                                                  
                                                      I’m about to eat a whole bag of pretzel crisps

                                                                                    3


                                                      Jessica Stephens @munky15 · May 30                                                       
                                                      @PretzelCrisps What stores still carry these? I can only find them at AMC
                                                      Theatre. I can’t get enough of them!




          Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 2 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                          Page 2 of 46




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1      
                                                Pretzel Crisps® @PretzelCrisps · May 30                                                 
                                                Can you guess the snack superlative for Sea Salt & Cracked Pepper Pretzel
                                                Crisps®? instagram.com/p/BjZ_OZEHppn/…

                                                                1            3


                                                Pretzel Crisps® @PretzelCrisps · May 30                                                 
                                                Channeling summer in our snack time - Pretzel Crisps® + sorbet




                                                                3            4


                                                Vanessa @NaughtyBitsNYC · May 29                                                  
                                                I've worked almost 17 hours today. Only bought a handful of things at the store
                                                bc I'm too tired to think about chow. Thought I was buying rose cider+pretzel
                                                crisps yet I open the bag+there's cherry wine coolers+buffalo pretzels. I think I'm
                                                having a Xanax for dinner instead.

                                                                             1


                                                amanda @almcd23 · May 29                                                                
                                                does anyone *need* 1 lb 12 oz of pretzel crisps? no. however, as a costco
                                                member I am obligated to purchase them and eat every one.



        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 3 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                           Page 3 of 46



                                                                                2
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31


                                                Pizza pretzel bites coming right up! ow.ly/aro930k0DaX
 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                2             6


                                                Leigh Fine @LeighEFine · May 28                                                          
                                                Replying to @SamFoshoBro @lexuhroo @MattYates
                                                Missing those SNACK FACTORY PRETZEL CRISPS WHAAAAA

                                                     2                        1


                                                Steffany Means @means_tweets · May 28                                                    
                                                Replying to @MeganMillerJN
                                                It’s embarrassing what all I have already eaten today     2 sausage biscuits,
                                                yogurt, jimmy Johns, almost a full pack of pretzel crisps and a Reese’s lol

                                                     1                        1


                                                Whitney     @wjss13 · May 28                                                     
                                                Backed out of all my plans so far today for pretzel crisps flavored buffalo wing

                                                            
                                                Pretzel Crisps® @PretzelCrisps · May 28                                   
                                                S'mores season, we're more than ready for you! instagram.com/p/BjVL9UZnQ2i/…

                                                                2             4


                                                Pretzel Crisps® @PretzelCrisps · May 28                                                  
                                                Replying to @deadratman
                                                For sure! We hope you do!

                                                            
                                                Pretzel Crisps® @PretzelCrisps · May 28                                                  
                                                #PretzelCrisps has you covered for your #MemorialDay barbecue treats. See
                                                exhibit A! ow.ly/MvYu30k0D76




        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 4 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                           Page 4 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                                 1             3


                                                ScottCharlesInCharge                            · May 27                                 
                                                Replying to @ianoland
                                                Pass the Pretzel Crisps bro!

                                                              
                                                DeadRatMan                           · May 27                                            
                                                Replying to @DesertRatASU @PretzelCrisps
                                                What if im not your follower ?
                                                Can I try @PretzelCrisps too ?

                                                     1        
                                                Pat Riley                      · May 27                                                  
                                                Replying to @Bettyboop70256 @PretzelCrisps
                                                My lucky day




                                                                               1


                                                Starfish     Esquire                     · May 27                                        




        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 5 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                             Page 5 of 46



                                                Cheez-It Snack Mix pieces ranked:
    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01   until:2018-5-31
                               2. Cheez-Its
                               3. Bagel Crisps
                                                4. Chex
 Top    Latest     People    Photos   Videos    5. PretzelBroadcasts
                                               News        Sticks                                                                              
                                                6. Pretzel Twists

                                                            
                                                Pat Riley                        · May 27                                                  
                                                Replying to @PretzelCrisps
                                                Payday and a coupon lol no worries I will get them . Love Pretzel . You should
                                                come out with chocolate dipped ones mm yum .

                                                    1       
                                                Pretzel Crisps®                       · May 27                                             
                                                Replying to @Bettyboop70256
                                                What are you waiting for?!

                                                    1           1               1


                                                Pretzel Crisps®                       · May 27                                             
                                                Replying to @ellisaurus_rex
                                                This flavor has unfortunately been discontinued but check out our Buffalo Wing
                                                or Bacon Habanero flavors for a little kick!

                                                            
                                                Prairie Winds Life                       · May 27                                          
                                                Replying to @PretzelCrisps
                                                They are the best!

                                                                                1


                                                Pat Riley                        · May 27                                                  
                                                Replying to @PretzelCrisps
                                                M sounds intriguing I might just try some . Thanks

                                                    1                           1


                                                Pretzel Crisps®                · May 27                                                    
                                                Pretzel Crisps® are the BEST snack to travel with (but we might be biased).




                                                    2           5               14


                                                SDinChandler                     · May 26                                                  
                                                To all my loyal followers, try @PretzelCrisps. You're welcome.



        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 6 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                            Page 6 of 46



                                                    1                            1
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-05-01 until:2018-5-31
                                                     ｀
                                                Home alone today lads u kno what that means time to pace around the house
 pretzel crisps since:2018-05-01 until:2018-5-31while eating pretzel crisps and vocalizing every thought I have

                                                                               2
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                           
                                                Pretzel Crisps®                     · May 26                                              
                                                With recipes like these, it’s only right that we celebrate
                                                #NationalCherryDessertDay!




                                                                 3             8


                                                Justin K               · May 26                                               
                                                Currently watching this old white man wearing blacked out aviators that probably
                                                was in the navy at one point completely house down an entire bag of pretzel
                                                crisps. It's unsettling.

                                                             
                                                elli                 · May 26                                                             
                                                @PretzelCrisps what happened to the cheddar horseradish

                                                    1        
                                                jm                   · May 25                                                             
                                                It’s 12:40am. I’m walking to one bodega from another eating pretzel crisps.
                                                Happy mdw.

                                                                               1


                                                Mantaur Fan                    · May 25                                                   
                                                Replying to @PretzelCrisps
                                                I don’t think so, Tim

                                                             
                                                Jennifer Stacey/QuillingFun                   · May 25                                    
                                                Hi, Pretzel Crisps® (twitter.com/PretzelCrisps) Thanks for the follow. <3

                                                             
                                                Pretzel Crisps®                 · May 25                                                  
                                                BRB, devouring this peanut buttery dessert instagram.com/p/BjMqifgHeCe/…

                                                                               3


                                                Em Allyn                   · May 25                                          
                                                How do i know i am an #influencer®™ well it's simple: @PretzelCrisps follows
                                                me back

                                                                               2



        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 7 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                           Page 7 of 46




    Home         Moments                      Pretzel Crisps®                      · May 25
                                                                   pretzel crisps since:2018-05-01            Have an account? Log in
                                                                                                   until:2018-5-31                       


 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                5             15


                                                Pretzel Crisps®                     · May 25                                             
                                                Replying to @prestonpatillo
                                                Use this handy store locator to find more stores around you that sell us!

                                                                       Where To Buy - Pretzel Crisps®
                                                                       pretzelcrisps.com




                                                            
                                                Pretzel Crisps®                     · May 25                                             
                                                Replying to @prestonpatillo
                                                If you are not seeing them in store, be sure to speak with a deli manager about
                                                getting some on the shelves and be sure to check out our Amazon page for
                                                availability!

                                                            
                                                Sarah Elizabeth                      · May 24                                  
                                                Don't go to Giant Eagle hungry because you'll leave with two bags of Lays pickle
                                                chips, a bag of garlic parmesan pretzel crisps, a bag of white cheddar popcorn
                                                and a package of double stuffed oreo's for only two people...

                                                                              2


                                                Preston Patillo                · May 24                                       
                                                @PretzelCrisps where can I buy the gluten free dark chocolate pretzel crisps in
                                                Indiana or online? #yum

                                                     2      
                                                Zagnut                       · May 24                                                    
                                                Replying to @Hungryghoast
                                                Right now the Snyders of Berlin and the Snyders of Hannover have joined forces
                                                and are mustering a pretzel army unlike the world has ever seen. They march
                                                from Eastern PA by nightfall and by morning, The Pretzel Factory and all their
                                                crisps will fall.

                                                                              1


                                                The Olive Blogger                     · May 24                                           
                                                Replying to @PretzelCrisps



        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 8 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                          Page 8 of 46



                                                Oooh! We do a smores competition every summer, this could be a great
    Home         Moments                                                                                  Have an account? Log in
                                                                 pretzel crisps since:2018-05-01 until:2018-5-31
                                                contender #ilovesmores

                                                             
 pretzel crisps since:2018-05-01 until:2018-5-31
                                                @MessyMommies                             · May 24                                     
                                                Replying to @YourTaylorFarms @PretzelCrisps
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                        
                                                Looks great! Perfect for a summer party!

                                                                               2


                                                Taylor Farms                      · May 24                                    
                                                Looking for a delicious app for your #MemorialDay celebrations? We’re excited
                                                to partner with @PretzelCrisps to bring you these drool-worthy and easy to
                                                assemble Pretzel Salad Bites made with our Organic Toasted Sesame Chopped
                                                Salad: bit.ly/2ICnK8F #GoToGreens




                                                    1            5             10


                                                Tazim Damji                   · May 24                                                 
                                                Replying to @PretzelCrisps
                                                Mm that looks delicious

                                                                               1


                                                Gabby Marotta               · May 24                                                   
                                                Why are pretzel crisps so fuckin good?

                                                             
                                                Pretzel Crisps®                  · May 24                                              
                                                Are you a fan of coconut, yay or nay? ow.ly/yIQu30k0CT9




        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 9 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                           Page 9 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     2          3                11


                                                Slim Baby                   · May 23                                                     
                                                Replying to @__jaeausjia
                                                Pretzel crisps be banginggg

                                                                                 1


                                                Jake                · May 23                                                             
                                                pretzel crisps is like my family

                                                                                 3


                                                Katie              · May 23                                                              
                                                NEW Snack Factory Coupon | Pretzel Crisps as low as $1.49 at Kroger!
                                                krogerkrazy.com/2018/05/new-sn… #Kroger

                                                            
                                                Pretzel Crisps®                · May 23                                                  
                                                Can you guess the snack superlative for Buffalo Wing Pretzel Crisps®?
                                                instagram.com/p/BjH9mZknX62/…

                                                                1                2


                                                Pretzel Crisps®               · May 23                                                   
                                                Summer goal: Sneak in as many tasty snacks as you can
                                                ow.ly/QeYy30k0COV




                                                                                 4


                                                Bucky Kentucky                      · May 23                                             
                                                Flamin hot flavored pretzel crisps make my Asshole throb

                                                            
                                                Mexicouponers                           · May 22                                         




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 10 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                       Page 10 of 46



                                                Snack Factory Pretzel Crisps ONLY $1.40 at Kroger mexicouponers.com/snack-
    Home         Moments                      factory-…                                                    Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                             
                                                Bookish Bitch has voted!                   · May 22                                     
                                                I may be developing a slight addiction to Pretzel Crisps.

                                                             
                                                Tamara               · May 22                                                           
                                                PRETZEL CRISPS + STRAWBERRY ICE CREAM!!                       Cash App and thank
                                                me after you try It.

                                                                               1


                                                Big Buckin'                    · May 22                                     
                                                #GoodEatsWithDaniel Faburge Burger (Bacon, Ham, egg, onion crisps) and fries
                                                ft Kris' Pretzel Bites with Beer Cheese




                                                     1       


       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 11 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                       Page 11 of 46




    Home         Moments                      Bill Klingelsmith pretzel crisps since:2018-05-01
                                                                                   · May 22                  Have an account? Log in 
                                                                                                  until:2018-5-31


                                                I would never shy from a bowl of butter pecan ice cream with a caramel drizzle
 pretzel crisps since:2018-05-01
                               and until:2018-5-31
                                   a vanilla Ensure...(and some Smuckers natural crunchy peanut butter between
                                                two pretzel crisps instead of a spoon)

 Top    Latest     People    Photos   Videos   News
                                                         Broadcasts
                                                                                                                                         

                                                Dana Smith                     · May 22                                             
                                                Replying to @PretzelCrisps
                                                Well I eat them every day and I'm pretty happy :)

                                                                              1


                                                Meghan Lombardo                       · May 22                              
                                                New coupons: $1.50 off Huggies Little Swimmers, Frigo Cheese, Keebler Club,
                                                Pretzel Crisps… goo.gl/fb/uE41ro

                                                              
                                                Kelly Kasper                     · May 22                                           
                                                Replying to @PretzelCrisps
                                                Thanks! They were patiently waiting and then disappeared quickly after ;)

                                                                              1


                                                Pretzel Crisps®                     · May 22                                        
                                                Replying to @KellyKaspowski
                                                Wow, that made us sad just reading. We hope they are waiting for you when you
                                                get home!

                                                     1                        1


                                                Pretzel Crisps®                     · May 22                                        
                                                Replying to @danadog1969
                                                We'd say that's a pretty great life decision.

                                                     1                        1


                                                Dr. Kin Leung, ND                · May 22                                           
                                                Review Snack Factory Pretzel Crisps Everything: youtu.be/-oh-aKSoY48?a via
                                                @YouTube




                                                              
                                                The Mad Couponer                    · May 22                               
                                                Coupon for $1.00 on any TWO (2) Snack Factory® Pretzel Crisps® products (5
                                                oz. or larger…




        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 12 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 12 of 46




    Home         Moments                      loveforcoupons                     · May 22
                                                                                                              Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31
                                                                                                                                         
                                                New $1/2 Snack Factory Pretzel Crisps Coupon

 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                            
                                                W                     · May 22                                                           
                                                Trump probably eats "Pretzel crisps". Guys a fuckin bitch

                                                            
                                                Grocery Coupons                      · May 22                                            
                                                on any TWO (2) Snack Factory Pretzel Crisps products (5 oz. or larger)
                                                ift.tt/2IXZvVL

                                                            
                                                Pretzel Crisps®                  · May 22                                       
                                                What's your favorite way to top Pretzel Crisps®? Try this Buffalo Chicken Pizza
                                                version: ow.ly/vXZb30k0Cuv




                                                                 3            8


                                                Nikki              · May 22                                                              
                                                Buy 2 get 3 FREE Pretzel Crisps through 5/29 + Coupon!

                                                                       Buy 2 get 3 FREE Pretzel Crisps through 5/29 + Co…
                                                                         Pretzel Crisps are buy 2 get 3 FREE through 5/29! Get
                                                                       this coupon printed we have plenty of time to pick these
                                                                       up. I spotted new flavors last night too including Bacon
                                                                       theharristeeterdeals.com



                                                            
                                                      ɱεℓσɳ                       · May 22                                               
                                                29. Pretzel crisps and easy cheese because finding real food would require
                                                getting out of bed

                                                                              2

                                                Show this thread

                                                WOLFGANG69                          · May 22                                             
                                                Snack Factory Pretzel Crisps = Bussin & Cussin



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 13 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 13 of 46



                                                            
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31

                                                                                                                                         
                                                #Coupon Savings | Save $1.00 on any TWO (2) Snack Factory® Pretzel Crisps®
 pretzel crisps since:2018-05-01 until:2018-5-31products (5 oz. or larger) - shoppershaul.com/2018/05/22/cou…


 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                            
                                                Nicole                     · May 21                                                      
                                                Replying to @Bethenny
                                                Hummus and pretzel crisps!

                                                            
                                                Desperado D. Mayor                       · May 21                                        
                                                Pretzel Crisps good

                                                                              1


                                                Kitty Kat Koutique                       · May 21                                        
                                                New post (New Coupon Save on any TWO (2) Snack Factory Pretzel Crisps
                                                products (5 oz. or larger) , $1.00) has been published on Kitty Kat Koutique
                                                - kittykatkoutique.com/new-coupon-sav…




                                                            
                                                Aaryn D. Richard                         · May 21                                        
                                                Replying to @danadog1969 @PretzelCrisps
                                                Deliciousness. That’s what it’s about.

                                                                              2


                                                Dana Smith                   · May 21                                                    
                                                I just followed @PretzelCrisps What is my life even about?

                                                     2                        2


                                                Take Two Tapas                · May 21                                                   
                                                How do you #Cherry? Hopefully with some salty pretzels! #PretzelCrisps
                                                @PretzelCrisps bit.ly/2wM0zGe




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 14 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 14 of 46




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                            
                                                grace; school             · May 21                                                
                                                Pretzel crisps beat any pretzels (except for really good soft pizza pretzels) and
                                                any other snack

                                                            
                                                DomesticDivasCoupons                          · May 21                        
                                                New post (Printable Coupon Save on any TWO (2) Snack Factory Pretzel Crisps
                                                products (5 oz. or larger) , $1.00) has been published on Domestic Divas Coupons
                                                - domesticdivascoupons.com/printable-coup…




                                                            
                                                BestDeals&Discounts                · May 21                                             
                                                on any TWO 2 Snack Factory Pretzel Crisps products 5 oz or larger




                                                            
                                                Kelly Kasper                     · May 21                                     
                                                All I can think about right now are the everything @PretzelCrisps that I bought
                                                yesterday and forgot to eat last night. #hangry

                                                     1      


       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 15 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 15 of 46




    Home         Moments                      Mark Hearne                         · May 21
                                                                  pretzel crisps since:2018-05-01            Have an account? Log in
                                                                                                  until:2018-5-31                       

                                                Seeded loaf, Seabrooks Canadian ham, mayo and sometimes cheese. Perhaps
 pretzel crisps since:2018-05-01  until:2018-5-31
                               more controversially, replace the crisps with Snyders jalapeño pretzel pieces,
                                                seriously though they’re amazing!

 Top    Latest     People    Photos   Videos   News
                                                        Broadcasts
                                                                                                                                           

                                                Take Two Tapas                   · May 21                                               
                                                No time to make a preztel salad? Try this! #SweetDips #TakeTwoTapas
                                                @PretzelCrisps bit.ly/2wM0zGe




                                                            
                                                Sara Wilkinson                      · May 21                                            
                                                Replying to @Bethenny
                                                @Bethenny @Sabra Olive Hummus & @PretzelCrisps Pretzels

                                                                             1


                                                Pretzel Crisps®                    · May 21                                             
                                                Replying to @jocwein
                                                Oh no, that's not right! Thank you very much for bringing this to our attention, we
                                                are sharing it with the team. Please share it here as well so we can make it right!
                                                slletsconnect.com/pretzel-crisps/

                                                            
                                                Pretzel Crisps®                    · May 21                                             
                                                Replying to @lisacyoulater
                                                If you are having trouble finding them in store, we are also available on Amazon!
                                                And be sure to speak with a deli manager about getting some on the shelves!

                                                                             1


                                                Pretzel Crisps®                    · May 21                                             



        Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 16 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 16 of 46



                                                Replying to @LttlHouseBigAK
    Home         Moments                      Wow, delish combo!
                                                                                                              Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31


                                                                               1
 pretzel crisps since:2018-05-01 until:2018-5-31
                                                Pretzel Crisps®                     · May 21                                             
                                                Kicking off the week with a little indulgence instagram.com/p/BjC9fE4Hsz2/…
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                    1                          2


                                                Pretzel Crisps®                  · May 21                                                
                                                Spring is heating up, but #PretzelCrisps know how to keep it cool.




                                                                 5             11


                                                Yashy Murphy 
                                                                                    · May 21                                            
                                                Replying to @PretzelCrisps
                                                That looks insanely delicious.

                                                                               1


                                                Wendy                     · May 21                                                       
                                                Replying to @Bethenny
                                                Obsessed these days with Snack Factory SESAME pretzel crisps. Sodium not
                                                crazy and one or two will do ya.

                                                              
                                                   Crysta Icore                        · May 21                                          
                                                Hey @PretzelCrisps, Thank you for the follow!

                                                              
                                                                       · May 20                                                          
                                                Replying to @prcserpinas
                                                i can't stop eating these pretzel crisps i discovered they're so good
                                                salt and vinegar was my jam for a while though i used to eat those nonstop yes
                                                love my tongue being RAW!!!

                                                                               1


                                                Lisa Cristia                 · May 20                                                    
                                                Replying to @PretzelCrisps
                                                Cant find the gluten free ones anywhere in Chicago. So disappointing

                                                    1         
                                                Dawn Crowell Windham                        · May 20                                     
                                                Replying to @Bethenny
                                                Pretzel Crisps!! Light. Thin. Salty. Yum.




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 17 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                          Page 17 of 46



                                                             
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-05-01 until:2018-5-31


                                                Replying to @Bethenny
 pretzel crisps since:2018-05-01   until:2018-5-31
                               Pretzel crisps or celery with hummus

                                                             
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          
                                                bobbi buckman                         · May 20                                            
                                                Replying to @Bethenny
                                                Buffalo pretzel crisps

                                                             
                                                Mitch                · May 20                                                             
                                                I knew hummus and pretzel crisps would help improve my mood

                                                                               9


                                                laura sampson                     · May 20                                    
                                                Sriracha Jam over goat cheese on @pretzelcrisps a perfect mid afternoon snack
                                                break on gray bleak AK day. The only drawback to Palmer Food Swap?! Not
                                                having the recipe for some amazing eats like this sriracha jam. #palmerfoodswap
                                                #alaskafoodswap #alaskae… ift.tt/2rUQeDZ




                                                     1       
                                                Maddie Douglass                         · May 20                                
                                                I’m at my parents’ house sitting on the couch eating pretzel crisps flipping back
                                                and forth between two channels both playing “Impractical Jokers.” My summer is
                                                off to a fantastic start.

                                                     1                         11


                                                Megan                · May 20                                                             
                                                Pretzel crisps/slims are better than regular pretzels. I’ll die on this hill.

                                                                               3




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 18 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                     Page 18 of 46



                                                                                  · May 20                                          
    Home         Moments                      Who doesn't love apretzel
                                                                   goodcrisps
                                                                          DIY?!since:2018-05-01
                                                                                 S'mores season            Have an account? Log in
                                                                                                until:2018-5-31
                                                                                                   is the perfect project!


 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                   




                                                      2             2         6


                                                yolydee                   · May 20                                                
                                                Replying to @PretzelCrisps
                                                I love this pretzel

                                                                              1


                                                JocWein           · May 19                                                     
                                                @PretzelCrisps what’s with your quality control? A bag with no pretzels??? Just
                                                air! #pretzelfail




                                                      1      
                                                '         · May 19                                                                
                                                snack factorys chocolate covered pretzel crisps be hittin!!

                                                             
                                                meli            · May 19                                                          




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 19 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                      Page 19 of 46



                                                Eating potato chips & pretzel crisps with my queso since @Moes_HQ didn’t give
    Home         Moments                      me chips                                                     Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31


                                                    2                         1
 pretzel crisps since:2018-05-01 until:2018-5-31
                                                Eric McRay                    · May 19                                              
                                                Replying to @PretzelCrisps
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                     
                                                Delicious!

                                                            
                                                Logan Briana                  · May 19                                        
                                                Pretzel crisps may be more expensive than regular pretzels but they’re also more
                                                delicious

                                                            
                                                Robin Hetherington                             · May 19                             
                                                Replying to @PretzelCrisps
                                                Done.

                                                            
                                                Pretzel Crisps®                     · May 19                                        
                                                Replying to @AeroEngOutloud
                                                This is not right! Thank you very much for bringing this to our attention, we are
                                                sharing it with the team. Please share it here as well so we can make it right!
                                                slletsconnect.com/pretzel-crisps/

                                                    1       
                                                Pretzel Crisps®                     · May 19                                        
                                                Replying to @MattyIce30Rack
                                                We think yes.....but we might be slightly biased!

                                                    1                         1


                                                M                             · May 19                                          
                                                Veggie ranch dip is actually really good with the buffalo wing flavored pretzel
                                                crisps

                                                            
                                                Extreme SGD                   · May 19                                             
                                                6 Pack of Snack Factory Pretzel Crisps - Perfectly flavored Bacon Habanero
                                                Pretzel Crisps give you that satisfying, hearty crunch in a versatile shape that's
                                                dippable, spreadable, and deliciously snackable! As low as $1.41 per bag!
                                                ow.ly/qb0h30k4OuK




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 20 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                       Page 20 of 46




    Home         Moments                                                                                  Have an account? Log in
                                                                 pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                         




                                                           
                                                Pretzel Crisps®               · May 19                                                 
                                                Cheese, cheese and more cheese? Sign us up. ow.ly/DgaA30k0Cek




                                                              1             7


                                                Robin Hetherington                     · May 18                              
                                                @PretzelCrisps umm... this probably shouldn't have been in the bag. One is a
                                                pretzel and the other is wood.




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 21 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 21 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1        
                                                Taylor                  · May 18                                                         
                                                Replying to @NEEDTOBREATHE
                                                Pretzel crisps are everything, I feel ya @joshlovelace

                                                                              1


                                                Dana, Beefkitten                · May 18                                                 
                                                Replying to @Worthless_Bums
                                                I also see...everything out buffalo pretzel crisps? A fine choice! Reminds me, I
                                                need to make pitas again

                                                     1        
                                                kat vernon                 · May 18                                              
                                                Unpopular opinion: the after taste of garlic Parmesan pretzel crisps tastes like
                                                chicken ramen noodles

                                                              
                                                Faby Torres !                        · May 18                                            
                                                Replying to @PretzelCrisps
                                                Its the best

                                                              
                                                Chop Shop                 · May 18                                                       
                                                Happy Friday! #ff @SEA_DealFinder @fashionfloorco @QuiltQuack
                                                @PretzelCrisps

                                                              
                                                Pretzel Crisps®                 · May 18                                        
                                                Graduation season means it's time to award superlatives! What will our flavors be
                                                named!? instagram.com/p/Bi7COHNnAsy/…

                                                                 1            4



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 22 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 22 of 46




    Home         Moments                      Pretzel Crisps®                     · May 18
                                                                  pretzel crisps since:2018-05-01            Have an account? Log in
                                                                                                  until:2018-5-31                       


 pretzel crisps since:2018-05-01  until:2018-5-31
                               And we love you too!

                                                            
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Pretzel Crisps®                      · May 18                                           
                                                                                                                                            
                                                Replying to @Faby_TorresMora
                                                MMM we love the sweet and salty combo!

                                                   1                           1


                                                Pretzel Crisps®                      · May 18                                           
                                                Replying to @FoodooNotVoodoo
                                                We're loving the great review!

                                                                               1


                                                Pretzel Crisps®                  · May 18                                               
                                                Congrats, Grad! For all your hard work, you deserve a sweet and salty treat.
                                                #PretzelCrisps #Graduation ow.ly/xdsd30k0C96




                                                                3              11


                                                Cottytots                 · May 18                                                      
                                                Making jerky-pretzel sandwiches because I love myself. #selfcare #yummo
                                                @JackLinks @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 23 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 23 of 46




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                    




                                                     1                       1


                                                Cars and Trucks For You                · May 18                      
                                                #ff #HappyFriday @MFDesignSG @BSteingraeber @northmix
                                                @NuwaveBotanical @travelbites_us @NilsSmith @gemstars @parsnips_blog
                                                @Alchemy_Deana @PretzelCrisps @flippinworthit @whiskynsunshine
                                                @BudgetBiRite

                                                               1             1


                                                jessie dale                   · May 17                                       
                                                PSA: @meijer stocks BIG bags of #glutenfree @PretzelCrisps & they’re on sale
                                                       #YUM (Note: Michael Scott not included in purchase)




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 24 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 24 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                              3


                                                Faby Torres !                        · May 17                                            
                                                Replying to @PretzelCrisps
                                                I love drizzling caramel on mibe, then dipping them in chocolate

                                                     1        
                                                Mr Cellophane                · May 17                                          
                                                I just had hummus with pretzel crisps in celebration of national hummus day. I
                                                love hummus . #rdchat

                                                                              2


                                                Keely???                 · May 17                                               
                                                Pretzel crisps were buy one get one free at Meijer and that’s honestly the best
                                                thing that’s happened to me today

                                                                              3


                                                Rachael                   · May 17                                                       
                                                Dear Kroger,

                                                All I want are some damn pretzel crisps. Why do you move them around EVERY
                                                WEEK?

                                                Love,
                                                Rachael

                                                              
                                                FoodooNotVoodoo                            · May 17                             
                                                @PretzelCrisps #lovethesesnacks ...best snack food ever, plus multiple flavors to
                                                use with many different fresh ingredients




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 25 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 25 of 46




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1                         1


                                                dev              · May 17                                                               
                                                garlic parmesan pretzel crisps

                                                     1                         6


                                                Kyle Webb ⓥ                   · May 17                                                  
                                                Replying to @PretzelCrisps
                                                Ok not a problem I had to give one away after bought didn’t realize it at the time
                                                when I bought it

                                                            
                                                Pretzel Crisps®                      · May 17                                           
                                                Replying to @musicxtu92
                                                Thanks for the suggestion! We will pass it along to our team!

                                                     1      
                                                Pretzel Crisps®                · May 17                                                 
                                                What better way to celebrate National BBQ month than, ya know, with some
                                                BBQ! ow.ly/iyos30k0C3e




                                                                5              7


                                                                      · May 17                                               
                                                i thought my mom bought me pretzel crisps like she said she would so i can eat
                                                them w hummus and it turns out she didnt and now im depressed

                                                            
                                                Quince of the Spiders                           · May 16                                
                                                Replying to @PretzelCrisps
                                                Your chocolate is mad bloomed, yo



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 26 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 26 of 46



                                                            
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31


                                                @PretzelCrisps I know your original ones are vegan but can you consider
 pretzel crisps since:2018-05-01  until:2018-5-31
                               making them all

                                                    1       
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         
                                                dÿke.                    · May 16                                                       
                                                oh my God i want some Hummus                                               the sun
                                                dried tomato one with some bagel crisps or pretzel thins

                                                            
                                                Andrew Blake                     · May 16                                        
                                                0% surprised that on a product as impressively white as artisanal pretzel crisps,
                                                “Bold and Spicy Bacon Habanero” tastes exactly like Lays BBQ. Ah well. They were
                                                free.

                                                            
                                                Justin Beaulieu                  · May 16                                      
                                                The internet has gotten very invasive. I bought Pretzel Crisps at my work
                                                breakroom and now I'm getting ads for Pretzel Crisps on twitter. No one is safe.

                                                    1       
                                                Sheetz     
                                                                      · May 16                                                         
                                                Replying to @PretzelCrisps
                                                omg that looks amazing

                                                                             1


                                                shirtless jogger lol jk                · May 16                                         
                                                I am so sorry but pretzel crisps are not food

                                                    1                        4


                                                Dash              · May 16                                                              
                                                Replying to @shespeaksup
                                                Spinach dip and pretzel crisps! #HowtoWalkAway

                                                            
                                                Pretzel Crisps®                · May 16                                      
                                                This mouthwatering snack has only 3 ingredients - Pretzel Crisps®, cheese, and
                                                tomato. Make it. Now. instagram.com/p/Bi10iUvH59R/…

                                                    2           1            8


                                                Pretzel Crisps®                   · May 16                                       
                                                Looks like it's #snacktime again. And we couldn’t be happier! Try this spicy mix
                                                today. #PretzelCrisps ow.ly/LLvY30jHgSs




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 27 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                                 Page 27 of 46




    Home         Moments                                                                                            Have an account? Log in
                                                                           pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News           Broadcasts                                                                             




                                                                         1            5


                                                Macy Savannnah                                           · May 16                                
                                                Replying to @PretzelCrisps
                                                What the heck

                                                                                      1


                                                Anne Terpstra                                · May 15                                            
                                                Replying to @PretzelCrisps
                                                Chilllllllllllllllll

                                                                      
                                                    BigSlurp@ kumoricon                 · May 15                                                 
                                                I didn't have time to eat lunch before training so I hope all the hummus and
                                                pretzel crisps I just ate will suffice

                                                                      
                                                Brynn Harris-Hamm                  · May 15                                   
                                                Enjoying the sunshine today.. Costco run with Ev! Got a huuuge bag of pretzel
                                                crisps. Those things are the best.. #costco @costcocanada #sunshine #yxe




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 28 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 28 of 46



                                                            
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31


                                                Hey @GordonRamsay what do you think of my marinated pulled pork with
 pretzel crisps since:2018-05-01  until:2018-5-31
                               homemade hummus and pretzel crisps?????



 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          




                                                                              3


                                                Bite me More                 · May 15                                       
                                                @PretzelCrisps Thanks for the follow! We're obsessed with Pretzel Chips. We
                                                always have a pack or bowl with us. #SnackGENIUS

                                                                              1


                                                Alexis Hamilton                   · May 15                                               
                                                true life: I'm addicted to pretzel crisps

                                                            
                                                Spanky Johnson                   · May 15                                                
                                                Replying to @PretzelCrisps
                                                Thought that was an apple pie funnel cake yall fcked up i was bouta say yall
                                                changed the game

                                                                              1


                                                Pretzel Crisps®                · May 15                                                  
                                                Where have these #appetizer ideas been all our lives? #RethinkYourPretzel
                                                ow.ly/kHIc30jHgMn




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 29 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 29 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                                1              4


                                                chloe :)                · May 15                                                         
                                                Replying to @PretzelCrisps
                                                ewwww

                                                             
                                                Pretzel Crisps®                      · May 15                                            
                                                Replying to @SingleMomsAsk
                                                Hey Sara, we're happy to help!

                                                                               1


                                                Möthaire Of Lampora                              · May 14                                
                                                Replying to @PretzelCrisps
                                                But why though

                                                             
                                                JΔCΟB                    · May 14                                                
                                                Pretzel crisps are all fun and games until a shard gets lodged in the roof of your
                                                mouth

                                                             
                                                benJAMMIN                             · May 14                                           
                                                Replying to @PretzelCrisps
                                                I find apple pie disgusting already but this is just blasphemous

                                                             
                                                Shawnee               · May 14                                                           
                                                My body: eat a real meal

                                                Me: hummus and pretzel crisps??

                                                My body: no a real, healthy, full meal

                                                Me: so hummus and pretzel crisps, got it

                                                     2                         10


                                                Sara Sherman                    · May 14                                                 
                                                Hey @PretzelCrisps! Thanks for holding my hummus!




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 30 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 30 of 46




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     1      
                                                Kikoko                 · May 14                                                         
                                                Replying to @Shona425 @NutritionGoGo and 8 others
                                                Thanks for the

                                                                                2


                                                David Gilbert                     · May 14                               
                                                Hey @costcocanada maybe ask the supplier to change the name from Pretzel
                                                Crisps to Pieces of Pretzel Crisps. Ughhh.




                                                     1      
                                                Sak              · May 14                                                               
                                                I’m having dinner with someone this evening who is on a very strict diet so
                                                obviously I’m pre-dinnering on pretzel crisps and peanut butter while I wait




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 31 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 31 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     6                        15


                                                Chelsea                  · May 14                                                        
                                                i have recently discovered buffalo pretzel crisps and long story short i have
                                                consumed about 12x the daily recommended amount of sodium




                                                                              1


                                                Spooky     Scary    SodaSkelly                   · May 14                                
                                                Replying to @PretzelCrisps
                                                Ok that looks delicious

                                                                              1


                                                          One Spooky Bitch                                  · May 14                     
                                                Replying to @PretzelCrisps
                                                Oh hunny no

                                                                              6


                                                SP4RK               · May 14                                                             
                                                Replying to @PretzelCrisps
                                                no

                                                             


       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 32 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                       Page 32 of 46




    Home         Moments                      ea and 56 others pretzel crisps ·since:2018-05-01
                                                                                   May 14                    Have an account? Log in 
                                                                                                  until:2018-5-31


                                                buffalo chicken pretzel crisps were created by christ himself
 pretzel crisps since:2018-05-01 until:2018-5-31
                                                                              1

 Top    Latest     People    Photos   Videos   News
                                                it’s maddyBroadcasts         · May 14                                                    
                                                I dont think we can ever truly define our identity in a world where fries are
                                                sometimes called “chips” and chips are sometimes called “crisps” and Pretzel
                                                Crisps    are sometimes called “my religion”

                                                    2            1            6

                                                Show this thread

                                                •v i x x e n•             · May 14                                                  
                                                I just wanna eat buffalo wing flavored pretzel crisps all day

                                                    1                         1


                                                Pretzel Crisps®               · May 14                                              
                                                Hello delicious mushroom appetizers. We can't wait to devour you!
                                                instagram.com/p/BiwuilYHX1-/…

                                                                              6


                                                Pretzel Crisps®                     · May 14                                        
                                                Snacking. It's a way of life. Try these cheese spread bites and get on board.
                                                #RethinkYourPretzel ow.ly/q7zm30jM9Jz




                                                                 1            7


                                                   Oneshi       Press    is KICKSTARTING!                       · May 13       
                                                #Chalithor, our mascot, also loves pumpkin, beans, bean burgers, pretzels, and
                                                pretzel crisps. Proof of most of these things is at his insta: buff.ly/2IzT7UA




                                                             
                                                The Corpse of Tyler W                · May 13                                   
                                                Things I might just fuck around and get really into in 2018 and beyond:
                                                1) Skateboarding (again)
                                                2) Ham radios
                                                3) This hummus and pretzel crisps right in front of me [anime girl eating noise]



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 33 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 33 of 46



                                                                1               3
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31


                                                i have a steady diet of pretzel crisps & mochi
 pretzel crisps since:2018-05-01 until:2018-5-31
                                                                              2


 Top    Latest     People    Photos   Videos   News
                                                Samantha Broadcasts
                                                           Pauley                 · May 13                                               
                                                my diet consists of chicken finger and buffalo pretzel crisps

                                                    1                         1


                                                Pretzel Crisps®            · May 13                                                      
                                                Show mom how much you <3 her when you do the cooking today!
                                                #RethinkYourPretzel




                                                                2             8


                                                em             · May 13                                                       
                                                me, sitting on my bed not wearing pants and eating pretzel crisps at 3 am while
                                                looking up my fall professors on rate my professor

                                                    1           1             3


                                                Alex                  · May 12                                                           
                                                Pretzel Crisps Twitter where you at

                                                    2                         21


                                                Tyler                · May 12                                                 
                                                Uber Grocery Shops. Gazzillion dollar idea. Like bring me some lunch meat and
                                                cheese, with some pretzel crisps and hummus please.

                                                             
                                                Arvin Ahmadi                    · May 12                                                 
                                                Replying to @KarisRogerson
                                                I admire your persistence. I ran straight to the grocery store! But even so, I bought
                                                like pretzel crisps and hummus. They’re getting to me...

                                                             
                                                Ryan McBride             · May 12                                                        
                                                Pretzel Crisps:




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 34 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 34 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1           1            8


                                                Pretzel Crisps®                    · May 12                                              
                                                Chocolate isn't just a dessert treat, it’s a way of life #Fact #PretzelCrisps
                                                ow.ly/XkYu30jHgxh




                                                     2           1            15


                                                                             · May 11                                           
                                                Just wanted to say about an hour ago I had some pretzel crisps and one of the
                                                pretzel pieces I took a bite of went into the roof of my fucking mouth making it
                                                bleed non fucking stop ever since

                                                                              1


                                                Pretzel Crisps®                · May 11                                                  
                                                Original Pretzel Crisps® #FTW (No, not for the win, for the weekend!)
                                                instagram.com/p/BipCsgCF2sr/…

                                                                              1


                                                Karl             · May 11                                                                
                                                Pretzel Crisps are sooo addicting

                                                             

       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 35 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                      Page 35 of 46




    Home         Moments                      Ron Stallworth                                    
                                                                                      · May 11 until:2018-5-31
                                                                  pretzel crisps since:2018-05-01          Have an account? Log in   


 pretzel crisps since:2018-05-01
                                until:2018-5-31
                                             1


                                                Pretzel Crisps®                  · May 11                                            
 Top    Latest     People    Photos   Videos    WeekendBroadcasts
                                               News       vibes. We keep it simple. #PretzelCrisps #RethinkYourPretzel                   




                                                                2            8


                                                jordyn             · May 11                                                    
                                                i’ve been eating nothing but pretzel crisps and iced coffee for the past month
                                                and i’m wondering why my health is deteriorating

                                                                             2


                                                TasteAndReview                       · May 11                                        
                                                We are excited to have new #followers! #FridayFollow @Barbecue_text
                                                @FerminRodriguez @potpourrijoy31 @PretzelCrisps @NextRecipe
                                                @dreamSciences @lotsofbooklove @lotsofbooklove @CHAMPl0NSLEAGUE
                                                @itstravelldiary @Dream9974 @socialpromo6




                                                                             1


                                                Alyssa                    · May 10                                           
                                                So I sent my pretzel crisps home with the parentals on Tuesday. That was the
                                                poorest life decision I have EVER made

                                                            
                                                Weary Veteran                · May 10                                                


       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 36 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 36 of 46



                                                Replying to @campusreform @Sabra
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31
                                                Time to up my Sabra intake.


 pretzel crisps since:2018-05-01  until:2018-5-31
                               Now where's my parmesan pretzel crisps...

                                                            
 Top    Latest     People    Photos   Videos   News        Broadcasts
                                                Sarah Better Call Saul              · May 10
                                                                                                                                             
                                                                                                                                         
                                                I just ate a whole bag of pretzel crisps. #NoRegrets

                                                    1                         1


                                                Justin Tyler™ 
                                                                                · May 10                                                
                                                Replying to @PretzelCrisps
                                                Thx!! Can you guys hook it up with some bags?

                                                            
                                                Elizabeth Potts Weinstein                      · May 10                                  
                                                Replying to @ahockley
                                                once someone delivered a grocery bag of free pretzel crisps to my door, it was
                                                only somewhat creepy

                                                but i don't have any expertise on pretzel crisps, maybe it is my Futurism

                                                            
                                                Todd Probus             · May 10                                                 
                                                Pretzel Crisps: For when you want that great pretzel taste, but staler and less of
                                                it.

                                                    1       
                                                Pretzel Crisps®                     · May 10                                             
                                                Replying to @laurenahale3
                                                Hey Lauren, if you are having a hard time finding them in your store's deli section,
                                                be sure to speak with a deli manager about getting more on the shelves! Check
                                                our handy store locator tool for more places that sell Pretzel Crisps!

                                                                       Where To Buy - Pretzel Crisps®
                                                                       pretzelcrisps.com




                                                            
                                                Lauren Hale                  · May 10                                                    
                                                @PretzelCrisps why is it so difficult to find the buffalo flavor??

                                                    1       
                                                Pretzel Crisps®                     · May 10                                             
                                                Replying to @JustinxTyler
                                                Hey Justin, if you are having a hard time finding them in your store's deli section,
                                                be sure to speak with a deli manager about getting more on the shelves! Check
                                                our handy store locator tool for more places that sell Pretzel Crisps!
                                                pretzelcrisps.com/where-to-buy/?…

                                                    1       
                                                Pretzel Crisps®                     · May 10                                             



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 37 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 37 of 46



                                                From our kitchen to yours! Nothing beats a classic #ApplePie now that it's
    Home         Moments                      getting warmer out! #PretzelCrisps                           Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                       




                                                     10          10            162


                                                fuqua                · May 9                                                            
                                                SOS I need everything flavored pretzel         crisps

                                                             
                                                Justin Tyler™ 
                                                                               · May 9                                                 
                                                @PretzelCrisps this is my fav flavor but I can never find them anywhere




                                                     1       
                                                peanutbutterlover                     · May 9                                       
                                                I just ate my daily caloric intake in garlic Parmesan pretzel crisps, and it fixed my
                                                broken heart

                                                                               3


                                                Flannfry               · May 9                                                   
                                                In love with this little cheese pack I picked up from @AppletonBPM. Bit of brie,
                                                bit of cheddar, some @DovesAndFigs jam, @swissbakers pretzel crisps and a




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 38 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 38 of 46



                                                wee wooden knife. @Gansettbeer not included. #eatlocal #drinklocal
    Home         Moments                                                                                  Have an account? Log in
                                                                 pretzel crisps since:2018-05-01 until:2018-5-31
                                                #newenglandyouremyhome


 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                       




                                                     1           2             5


                                                Dede Watson                  · May 9                                                   
                                                @PretzelCrisps Thanks for your follow!

                                                             
                                                Mark Kim Marion                     · May 9                                            
                                                Retweeted Pretzel Crisps® (@PretzelCrisps):

                                                Follow Pretzel Crisps® today and get your snack on!

                                                             
                                                Rob             · May 9                                                                
                                                Tell ya what, I love pretzel crisps

                                                                               5


                                                Pretzel Crisps®                   · May 9                                              
                                                Let the feasting begin! This snack spells spring in one bite!
                                                instagram.com/p/Bij2yganF4Y/…

                                                                               3


                                                Pretzel Crisps®                  · May 9                                               
                                                Getting in some "greens" for spring! #RethinkYourPretzel #SweetTreat
                                                ow.ly/gmqt30jHgoF




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 39 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 39 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                               5


                                                Pretzel Crisps®                      · May 9                                             
                                                Replying to @SpokenPoet50
                                                Yum, who can resist that sweet and salty combo?!

                                                            
                                                spooky jules                   · May 8                                                   
                                                Pretzel crisps are so good

                                                            
                                                Mr.Alston                  · May 8                                                       
                                                Snack factory milk chocolate pretzel crisps>>>>>>>

                                                            
                                                reg!na                · May 8                                                       
                                                I’m really about to finish eating this whole bag of pretzel crisps. There is really no
                                                shame in my game

                                                                               1


                                                Trendy Halloween Name                          · May 8                                   
                                                Replying to @scrawfish @patrickbromley
                                                Thin pretzel crisps

                                                                               4


                                                Carissa Early                 · May 8                                       
                                                Who ever went into my bag today and ate the whole bag of pretzel crisps I hope
                                                you die a slow painful death.

                                                     1                         2


                                                Sheryl                   · May 8                                                         
                                                Replying to @PretzelCrisps
                                                I love the dark chocolate ones

                                                     1      
                                                Pretzel Crisps®                      · May 8                                             
                                                Replying to @DanersMcGuinn
                                                Yum, we love those toppers!

                                                                               1


                                                Dana Becker-McGuinn                             · May 8                                  
                                                Replying to @PretzelCrisps
                                                Cream cheese and strawberry jam is where it’s at!



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 40 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                           Page 40 of 46



                                                     1      
    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-05-01 until:2018-5-31

                                                                                                                                           
                                                You ain't ready for this jelly! Or maybe you are :) #PretzelCrisps
 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                           




                                                     1                          5


                                                Kikoko                  · May 7                                                            
                                                Replying to @Shona425 @NutritionGoGo and 8 others
                                                Thanks for sharing

                                                                                2


                                                My Little Kitchen                   · May 7                                
                                                @PretzelCrisps thank you for following me. Welcome to My Little Kitchen home
                                                of America's BEST Pastrami Sandwich the My-Strami!

                                                            
                                                Pretzel Crisps®                       · May 7                                              
                                                Replying to @27cc40a7ee3a402
                                                Thanks for the love, Wendy!

                                                                                1


                                                Michael Starks             · May 7                                                         
                                                Buffalo wing flavored snack factory pretzel crisps @ Wellington, Kansas
                                                instagram.com/p/BifClJXlzT8/…

                                                            
                                                   Wendy Schleicher                                 · May 7                                
                                                Replying to @PretzelCrisps
                                                I love these/ Job well done            @PretzelCrisps

                                                     1      
                                                Pretzel Crisps®                · May 7                                                     
                                                Who said snacks had to be savory? We've got a sweet idea for spring time
                                                snacking! instagram.com/p/Bie16KqHtBl/…

                                                                                5


                                                Pretzel Crisps®                · May 7                                                     
                                                Kick off Monday with an eggy breakfasty snack! #RethinkYourPretzel
                                                ow.ly/FpbQ30jHghl




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 41 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 41 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                                              7


                                                Jamie Stanford                      · May 6                                              
                                                If my kids don’t stay outta my pretzel crisps, they gone meet their maker...

                                                                              2


                                                Hadie Mart                     · May 6                                                   
                                                Pretzel crisps are better than regular pretzels

                                                 78% Agree

                                                 22% Disagree

                                                41 votes • Final results



                                                     18         1             95


                                                b                    · May 6                                                             
                                                doesn’t get much better than pretzel crisps, wine, & a pool

                                                                              9


                                                Pretzel Crisps®                · May 6                                                   
                                                Sundae. Funday. #PretzelCrisps #RethinkYourPretzel




                                                                1             10


                                                Pretzel Crisps®                     · May 6                                              
                                                Replying to @KarlJonzu
                                                Thank you very much for bringing this to our attention! Please share it with our
                                                team so we can make it right! slletsconnect.com/pretzel-crisps/

                                                                              1


                                                Cranjis McBasketball                  · May 5                                            
                                                Replying to @MalanaBradford @PretzelCrisps



       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 42 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 42 of 46



                                                Thnx boo
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01  until:2018-5-31
                               Cranjis McBasketball · May 5                                                                             
                                                .@PretzelCrisps I just opened this bag wtf

 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                     2                       6


                                                Pretzel Crisps®              · May 5                                     
                                                Rethink your #CincodeMayo snacking with #PretzelCrisps! ow.ly/XmcF30jHfWH




                                                               2             5


                                                Lauren             · May 4                                                              
                                                @uakron Zippy LOVES her pretzel crisps!          #Springfest2018




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 43 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                       Page 43 of 46




    Home         Moments                                                                                  Have an account? Log in
                                                                 pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                         




                                                              1             2


                                                Pretzel Crisps®               · May 4                                     
                                                Whatever your #CincoDeMayo plans include, we know just the snack to bring
                                                along! instagram.com/p/BiXFctGFVtU/…

                                                                            3


                                                michael hall                 · May 4                                                   
                                                @PretzelCrisps always time for snack




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 44 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                        Page 44 of 46



                                                                                 1
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-05-01 until:2018-5-31
                                                                                                                                        
                                                #Rethink your hoagie on #NationalHoagieDay with this scoopable appetizer!
 pretzel crisps since:2018-05-01 until:2018-5-31#RethinkYourPretzel ow.ly/x3dS30jHfSq



 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                1            6


                                                Cars and Trucks For You                · May 4                       
                                                #ff #HappyFriday @MFDesignSG @BSteingraeber @northmix
                                                @NuwaveBotanical @travelbites_us @NilsSmith @gemstars @parsnips_blog
                                                @Alchemy_Deana @PretzelCrisps @flippinworthit @whiskynsunshine
                                                @BudgetBiRite

                                                                             1


                                                brii_ledder             · May 3                                                         
                                                @PretzelCrisps everything crisps are hands down the best late night finals
                                                snack. No one can change my mind.

                                                            
                                                gabi                · May 3                                                             
                                                remember when i got my whole high school into pretzel crisps... big
                                                accomplishment i think

                                                                1            4


                                                Pretzel Crisps®                    · May 3                                              
                                                Replying to @sandwichlegend
                                                We love the idea and will pass it along to the team!

                                                                             1


                                                phenomenological woman                    · May 3                               
                                                i need recs for the best gluten free crackers or pretzel crisps to eat with hummus

                                                     3                       4


                                                Kayla                     · May 3                                              
                                                My diet this week has consisted of pretzel crisps, hummus, and coffee. A touch
                                                of water here and there lmao.

                                                So healthy

                                                                             3


                                                Pretzel Crisps®                 · May 3                                       
                                                Spicy, cheesy, topped with bacon (or not). This #dip is ready for #CincoDeMayo!




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 45 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 45 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                2             7


                                                Mack Attack                   · May 2                                                    
                                                y'all watch out for mine and @biancatorr remix of "this is why I'm hot" called
                                                "this is why I'm fat" sponsored by pretzel crisps and bubble tea #finalszn

                                                                              1


                                                Liam Gandelsman                       · May 2                                    
                                                .@PretzelCrisps please bring your Sriracha Lime flavor to your gluten free line! I
                                                will buy so much!

                                                     1                        1


                                                Linds                       · May 2                                                
                                                Y’all I was working in an empty classroom when I left to refill my thermos with
                                                water... lo and behold the room next to me had an ENTIRE FEAST with no one to
                                                protect it... I’m talking fruit, carrots, pretzel crisps, hummus... LEMONADE... God
                                                has smiled upon me today

                                                     2                        8


                                                Brother Eustace Laserkilt                            · May 2                             
                                                Replying to @LawofTD
                                                Comes with its own special biodegradable cooking vessel that also rapidly crisps
                                                the food. Unlike calzones the fillings have a wider range, and could be said to be
                                                a fusion for new American cuisine, while the crusts are not limited to a pizza crust,
                                                experimenting w/pretzel bread

                                                     1      
                                                maris                · May 2                                                             
                                                Buffalo Wing Pretzel Crisps just really have my heart (sorry hot Cheetos)

                                                                              1


                                                Taylor           · May 2                                                                 
                                                ate an entire bag of pretzel crisps today... like 7 servings.. PMSing bye

                                                                              2


                                                Pretzel Crisps®                 · May 2                                                  
                                                Why settle for mediocre snacks when you could be eating THIS
                                                instagram.com/p/BiR4EFvnXbt/…

                                                                              3


                                                Pretzel Crisps®               · May 2                                           
                                                Things we've accomplished today - (1) made this delicious snack (2) ate it! #Goals
                                                #PretzelCrisps ow.ly/p4oC30jHfLv




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 46 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-05-01 until:2018-5-31 - Twitter Search                                                         Page 46 of 46




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-05-01 until:2018-5-31



 pretzel crisps since:2018-05-01 until:2018-5-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                3               5


                                                Robins_Hood                     · May 2                                                  
                                                @PretzelCrisps thank you for following - right back at you....

                                                             
                                                boo-rnsy                       · May 1                                                   
                                                Replying to @sjtoplin
                                                same but pretzel crisps in cream cheese

                                                     1                          1


                                                Kelly McGrath                · May 1                                                     
                                                Pretzels are so boring, but pretzel crisps are life

                                                             
                                                Hannah Smay                  · May 1                                                     
                                                Accidentally ate 700 calories in pretzel crisps today.

                                                     1                          5


                                                Pretzel Crisps®                       · May 1                                            
                                                You've got that right, Heather!

                                                             
                                                Pretzel Crisps®                · May 1                                   
                                                #DidYouKnow May is national strawberry month? Now you do! #PretzelCrisps




                                                                                5



                                                                                       
                                                                                Back to top ↑




       Case 3:17-cv-00652-KDB-DSC Document 44-7 Filed 10/29/18 Page 47 of 47

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
